J-S42026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 RAHEEM SLONE                          :
                                       :
                   Appellant           :   No. 1158 EDA 2019

           Appeal from the PCRA Order Entered April 16, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): Cp-51-CR-0002746-2008

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 RAHEEM SLONE                          :
                                       :
                   Appellant           :   No. 1159 EDA 2019

           Appeal from the PCRA Order Entered April 16, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0412981-2002

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 RAHEEM SLONE                          :
                                       :
                   Appellant           :   No. 1160 EDA 2019

           Appeal from the PCRA Order Entered April 16, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-1301609-2006

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
J-S42026-20


                                           :
              v.                           :
                                           :
                                           :
 RAHEEM SLONE                              :
                                           :
                    Appellant              :   No. 1161 EDA 2019

            Appeal from the PCRA Order Entered April 16, 2019
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0006057-2007


BEFORE: PANELLA, P.J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                               Filed: January 21, 2021

      Appellant, Raheem Slone, appeals from the order entered on April 16,

2019 in the Criminal Division of the Court of Common Pleas of Philadelphia

County that dismissed, without a hearing, his petition filed pursuant to the

Post-Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.        The PCRA

court concluded that Appellant’s petition was untimely and that he was not

eligible for collateral relief since he was no longer serving a sentence for his

state convictions. After review, we affirm.

      The PCRA accurately summarized the procedural history and facts of this

case as follows.

      On October 14, 2004, [Appellant] pled guilty . . . to possession of
      a controlled substance with intent to deliver [“PWID”] and criminal
      conspiracy [at docket number CP-51-CR-0412981-2002,
      hereafter “412981-2002”]. He was sentenced to six to [23]
      months’ incarceration followed by one year or probation[.] On
      February 6, 2008, [Appellant] pled guilty . . . to another count of
      [PWID at docket number CP-51-CR-0006057-2007, hereafter
      “6057-2007”]. He was sentenced to nine to [23] months’ followed
      by two years of probation[.] On April 4, 2008, [Appellant] pled
      guilty . . . to possession of a firearm prohibited and carrying a


                                     -2-
J-S42026-20


     firearm     without     a     license    [at    docket     number
     CP-51-CR-1301609-2006, hereafter “1301609-2006”]. The court
     deferred sentencing until June 11, 2008, at which time [Appellant]
     also pled guilty to [PWID] in a separate matter [at docket number
     CP-51-CR-0002746-2008, hereafter “2746-2008”].           Appellant
     [received a sentence of four to 10 years of state incarceration at
     docket number 1301609-2006 and four to 10 years of state
     incarceration at docket number 2746-2008, both sentences to run
     concurrently. Appellant did not pursue direct appeals challenging
     his guilty pleas or sentences at docket numbers 412981-2002,
     6057-2007, 1301609-2006, and 2746-2008].

     On January 23, 2009, [Appellant] filed his first pro se petition for
     post-conviction relief [from the judgments imposed at docket
     numbers 1301609-2006 and 2746-2008], seeking relief due to
     alleged ineffective assistance of [plea] counsel[.       Appellant]
     claimed [plea] counsel failed to file a direct appeal despite his
     request to do so. PCRA counsel was appointed and filed an
     amended petition on January 11, 2010. On March 25, 2011, [the
     PCRA court] dismissed the petition. [Appellant] did not file an
     appeal.

     [Appellant] was paroled from prison on June 11, 2010, and his
     parole was set to expire on June 11, 2018[, the date on which the
     maximum term of his imprisonment at docket numbers
     1301609-2006 and 2746-2008 was reached].

     On March 24, 2017, [Appellant] pled guilty in the United States
     District Court for the Eastern District of Pennsylvania to unlawful
     possession of a firearm, in violation of 18 U.S.C.A. § 922(g)(1)
     based upon an incident which occurred on February 13, 2016.
     [Appellant received a sentence of] 180 months of imprisonment
     on July 21, 2017.

     On July 28, 2017, [Appellant] filed the instant pro se PCRA petition
     [challenging the convictions and/or sentences at docket numbers
     412981-2002, 6057-2007, 1301609-2006, and 2746-2008].
     PCRA counsel was appointed. Counsel filed an amended petition
     on October 16, 2017 and a memorandum in support on September
     13, 2018. In his petition, [Appellant requested] an evidentiary
     hearing and relief under the PCRA due to ineffective assistance of
     counsel. Specifically, [Appellant claimed that [plea counsel] failed
     to warn or notify him that pleading guilty [at docket numbers
     412981-2002, 6057-2007, 1301609-2006, and 2746-2008] could

                                    -3-
J-S42026-20


        subject him to the mandatory [15] year [term of] imprisonment
        under 18 U.S.C.A. § 924(e)[1] if later prosecuted in federal court
        for [a] violation of 18 U.S.C.A. 922(g)(1) [(making it unlawful for
        any person who has been convicted in any court of a crime
        punishable by imprisonment for a term exceeding one year to be
        in possession of a weapon)]. On March 12, 2019, [the PCRA court]
        sent [Appellant] a notice pursuant to [Pa.R.Crim.P. 907],
        indicating that his petition would be dismissed because
        [Appellant] lacked standing and the petition was untimely. On
        March 28, 2019, [Appellant] sent a response to the [Rule] 907
        notice. On April 16, 2019, after conducting a thorough and
        independent review of the record, [the PCRA court] dismissed
        [Appellant’s] petition without a hearing as untimely and for lack
        of standing. [Appellant] appealed the dismissal [of his PCRA
        petition to this Court.2]

PCRA Court Opinion, 9/13/19, at 1-4 (certain footnotes omitted).

        Appellant raises two claims on appeal which, in sum, allege that the

attorney who represented him in connection with the prosecutions docketed

at 412981-2002, 6057-2007, 1301609-2006, and 2746-2008 rendered


____________________________________________


1   The relevant provision states as follows:

        In the case of a person who violates section 922(g) of this title
        and has three previous convictions by any court referred to in
        section 922(g)(1) of this title for a violent felony or a serious drug
        offense, or both, committed on occasions different from one
        another, such person shall be fined under this title and imprisoned
        not less than fifteen years, and, notwithstanding any other
        provision of law, the court shall not suspend the sentence of, or
        grant a probationary sentence to, such person with respect to the
        conviction under section 922(g).

18 U.S.C.A. § 924(e)(1).

2The PCRA court did not order Appellant to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b). Nevertheless, the
court issued an opinion on September 13, 2019 setting forth the reasons
underlying the dismissal of Appellant’s petition.

                                           -4-
J-S42026-20


ineffective assistance in counseling him to plead guilty without advising that

those convictions would subject him to a mandatory minimum sentence of 15

years’ incarceration under the Armed Career Criminal Act, 18 U.SC.C.A.

§ 924(g), if he were ever charged and convicted in federal court as a felon in

possession of a firearm, in violation of 18 U.S.C.A. § 922(g).         Before we

address the substance of those claims, we must consider whether we can

assume appellate jurisdiction over this appeal, whether this Court (or any

Pennsylvania court) possesses jurisdiction to reach the issues raised in

Appellant’s untimely petition, and whether Appellant retains standing to obtain

collateral relief given that he is no longer serving a sentence imposed under

the laws of this Commonwealth. We conclude that, while we may exercise

jurisdiction over this appeal, the PCRA court correctly determined that it

lacked jurisdiction over Appellant’s collateral claims because Appellant’s

petition is untimely and, furthermore, that Appellant is ineligible for collateral

relief since he is no longer serving a sentence under Pennsylvania law.

      On April 22, 2019, Appellant filed a single notice of appeal listing all four

trial court docket numbers attached to his underlying criminal convictions.

Because Appellant did not file separate notices of appeal and because the

order dismissing his petition affected claims arising at multiple trial court

dockets, our authority to exercise appellate jurisdiction in this case is

governed by our Supreme Court’s decision in Commonwealth v. Walker,




                                      -5-
J-S42026-20


185 A.3d 969 (Pa. 2018). Hence, before we consider Appellant's claims, we

first determine whether this appeal is properly before us.

      As this Court previously explained:


      Pennsylvania Rule of Appellate Procedure 341(a) directs that “an
      appeal may be taken as of right from any final order of a
      government unit or trial court.” Pa.R.A.P. 341(a). “The Official
      Note to Rule 341 was amended in 2013 to provide clarification
      regarding proper compliance with Rule 341(a)[.]” [Walker, 185
      A.3d at 976]. The Official Note now reads:

         Where . . . one or more orders resolves issues arising on
         more than one docket or relating to more than one
         judgment, separate notices of appeal[] must be filed.
         Commonwealth v. C.M.K., 932 A.2d 111, 113 & n.3 (Pa.
         Super. 2007) (quashing appeal taken by single notice of
         appeal from order on remand for consideration under
         Pa.R.Crim.P. 607 of two persons' judgments of sentence).

      Pa.R.A.P. 341, Official Note.

      In Walker, our Supreme Court construed the above-language as
      constituting “a bright-line mandatory instruction to practitioners
      to file separate notices of appeal.”           Walker, 185 A.3d at
      976-[9]77. Therefore, the Walker Court held that “the proper
      practice under Rule 341(a) is to file separate appeals from an
      order that resolves issues arising on more than one docket. The
      failure to do so requires the appellate court to quash the appeal.”
      Id. at 977. However, the Court tempered its holding by making
      it prospective [and applicable only to appeals filed after June 1,
      2018], recognizing that “[t]he amendment to the Official Note to
      Rule 341 was contrary to decades of case law from this Court and
      the intermediate appellate courts that, while disapproving of the
      practice of failing to file multiple appeals, seldom quashed appeals
      as a result.” Id. Accordingly, the Walker Court directed that “in
      future cases Rule 341 will, in accordance with its Official Note,
      require that when a single order resolves issues arising on more
      than one lower court docket, separate notices of appeal must be
      filed. The failure to do so will result in quashal of the appeal.” Id.




                                      -6-
J-S42026-20



Commonwealth v. Williams, 206 A.3d 573, 575–576 (Pa. Super. 2019)

(emphasis in original). Because Appellant filed his notice of appeal on April

22, 2019, the rule announced in Walker governs. As stated above, Appellant

filed a single notice of appeal listing four docket numbers, rather than four

separate notices of appeal at each trial court docket.      As such, Appellant

violated our Supreme Court’s mandate in Walker and this appeal is subject

to quashal.

      This Court, however, in Commonwealth v. Stansbury, 219 A.3d 157

(Pa. Super. 2019), declined to quash an appeal listing two docket numbers

because the trial court misinformed Stansbury that he could file a single notice

of appeal.    Indeed, we determined that the trial court’s failure to advise

Stansbury properly regarding his appellate rights amounted to a “breakdown

in the court system” and, accordingly, we excused his failure to comply with

Walker. Stansbury, 219 A.3d at 160. Notably, this holding in Stansbury

was recently reaffirmed by an en banc panel of this Court.                 See

Commonwealth v. Larkin, 235 A.3d 350, 354 (Pa. Super. 2020) (en banc)

(holding that, because the trial court’s order informed Larkin that he had “[30]

days from the date of [the] order to file an appeal” a breakdown in the court

system occurred which excused non-compliance with Walker) (emphasis in

original). Thus, based upon both Stansbury and Larkin, “we may overlook

the requirements of Walker where [] a breakdown occurs in the court system,

and a defendant is misinformed or misled regarding his appellate rights.”

Larkin, 235 A.3d at 354.

                                     -7-
J-S42026-20



      Here, our review of the record reveals a scenario which potentially

misled Appellant as to the need to file separate notices of appeal. Indeed, the

PCRA court’s April 16, 2019 dismissal order states that “appeals must be filed

within thirty (30) days of the entry of this order[.]”     PCRA Court Order,

4/16/19. The court did not specifically advise Appellant of his obligation to

file separate notices of appeal at each docket number as required in Walker.

See Stansbury, 219 A.3d at 160.        In light of the PCRA court’s failure to

correctly inform Appellant regarding his appellate rights, we conclude that a

breakdown in the court system occurred which permits us to overlook the

requirements of Walker. As such, we decline to quash the instant appeal.

      We turn now to consider whether the PCRA court correctly determined

that Appellant’s petition was subject to dismissal because it was untimely and,

alternatively, because Appellant lacked standing to pursue collateral relief

since he was no longer serving a sentence imposed under Pennsylvania law.

      Appellate review of an order denying post-conviction relief asks whether

the PCRA court's determination is supported by the evidence of record and

whether it is free of legal error. See Commonwealth v. Ali, 86 A.3d 173,

177 (Pa. 2014). “Where an issue presents a question of law, the appellate

court's standard of review is de novo, and its scope of review is plenary.”

Commonwealth v. Robinson, 139 A.3d 178, 185 (Pa. 2016).

      The PCRA is the sole means of obtaining collateral relief on issues
      that are cognizable under the statute, see 42 Pa.C.S.[A.] § 9542,
      and [our Supreme Court has] held on numerous occasions that
      the PCRA[’s] time restrictions are jurisdictional in nature;
      consequently, Pennsylvania courts may not entertain untimely

                                     -8-
J-S42026-20


       PCRA petitions. See Commonwealth v. Robinson, 837 A.2d
       1157, 1161 (Pa. 2003); Commonwealth v. Brown, 943 A.2d
       264, 267 (Pa. 2008). Furthermore, [our Supreme Court has]
       observed that the statute “confers no authority upon [any court]
       to fashion ad hoc equitable exceptions to the PCRA time-bar in
       addition to those exceptions expressly delineated in the Act.”
       Robinson, 837 A.2d at 1161, quoting Commonwealth v. Eller,
       807 A.2d 838, 845 (Pa. 2002). The time restrictions in the
       existing statutory scheme are reasonable and accord finality to
       the collateral review process. Commonwealth v. Peterkin, 722
       A.2d 638, 642–643 (Pa. 1998).

       As noted above, the one-year filing deadline is not absolute. The
       PCRA contains three narrow exceptions that enable petitioners to
       assert claims after the deadline has passed. The exception at
       issue herein, [42 Pa.C.S.A § 9545(b)(1)(ii) and (b)(2)], states in
       relevant part:

         (b) Time for filing petition.—

         (1) Any petition under this subchapter, including a second or
         subsequent petition, shall be filed within one year of the date
         the judgment becomes final, unless the petition alleges and
         the petitioner proves that:

                                               ....

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence;

                                               ....

         (2) Any petition invoking an exception provided in paragraph
         (1) shall be filed within sixty days of the date the claim could
         have been presented.

       42 Pa.C.S.[A.] § 9545(b)(1)(ii) and (2).[3]



____________________________________________


3An amendment to § 9545(b)(2) which took effect on December 24, 2018 did
not apply in this case because Appellant filed his petition on July 28, 2017.

                                           -9-
J-S42026-20


Commonwealth v. Watts, 23 A.3d 980, 983 (Pa. 2011) (parallel citations

omitted).

      There is no dispute that the instant petition was filed more than one

year from the date Appellant’s judgments of sentence became final and,

therefore, they are facially untimely. As the PCRA court observed:

      A judgment [of sentence] becomes final at the conclusion of direct
      review, including discretionary review in the Supreme Court of the
      United States and the Supreme Court of Pennsylvania, or at the
      expiration of time for seeking the review. See 42 Pa.C.S.A.
      § 9545(b)(3). [Appellant’s] judgment of sentence became final
      on or about November 14, 2004 in [412981-2002], March 6, 2008
      in [6057-2007], and July 11, 2008 in [1301609-2006] and
      [2746-2008], thirty days after each sentence was imposed and
      when his right to seek review expired.          See Pa.R.Crim.P.
      720(A)(3). [Appellant] had one year from the date [his judgments
      became final] to file a timely petition in each case – namely he
      had until November 14, 2005 to file a timely PCRA petition in
      [412981-2002], March 6, 2009 to file a timely PCRA petition in
      [6057-2007], and July 11, 2009 to file a timely PCRA petition in
      [1301609-2006] and [2746-2008]. He did not, however, file the
      instant petition until July 28, 2017, over eight years after the
      deadline in each of the four cases. Consequently, [Appellant’s]
      petition is facially untimely.

PCRA Court Opinion, 9/13/19, 5-6.

      Appellant alleges that he validly invoked an exception to the PCRA’s one

year time-bar. Specifically, Appellant claims that the characterization of his

prior convictions as “serious drug offenses” for purposes of 18 U.S.C.A.

§ 924(e)    constitutes   a   newly-discovered   fact   under   § 9545(b)(1)(ii).

Appellant reasons that since he did not learn of this “fact” until he was

sentenced in federal court on July 21, 2017, the discovery allows him to now




                                     - 10 -
J-S42026-20


pursue a claim that plea counsel was ineffective in failing to identify this

possibility during his last plea hearing in June 2008.

      The PCRA court rejected Appellant’s contention, stating:

      The timeliness exception set forth at Section 9545(b)(1)(ii)
      requires a petitioner to demonstrate he did not know the facts on
      which he bases his petition and could not have learned those facts
      earlier by the exercise of due diligence. Commonwealth v.
      Brown, [111 A.3d 171, 176 (Pa. Super. 2015), citing
      Commonwealth v. Bennett, 930 A.2d 1264, 1271 (Pa. 2007)].
      Due diligence demands that the petitioner take reasonable steps
      to protect his own interests. Id.[, citing Commonwealth v.
      Carr, 768 A.2d 1164, 1168 (Pa. Super. 2001)]. A petitioner must
      explain why he could not have learned the new fact [or facts]
      earlier with the exercise of due diligence. [Bennett, 930 A.2d at
      1271, citing Commonwealth v. Breakiron, 781 A.2d 94, 98 (Pa.
      2001).

      In the case at bar, [Appellant] fails to meet this exception because
      he could have learned that his earlier Pennsylvania convictions
      subjected him to sentencing under 18 U.S.C.A. § 924(e) with the
      exercise of due diligence.          Notably, [Appellant’s] federal
      indictment designation form was filed on September 27, 2016,
      and indicates that [Appellant was] to be charged for [violating 18
      U.S.C.A. § 922(g)(1) and sentenced according to 18 U.S.C.A.
      § 924(e)]. Certainly it is reasonable to expect a defendant to
      carefully review charges brought against him with his current
      lawyer. If [Appellant] had exercised due diligence by reviewing
      the charges brought against him with his lawyer, he would have
      learned that his Pennsylvania convictions subjected him to
      sentencing under 18 U.S.C.A. § 924(e) shortly after the
      indictment form was filed on September 27, 2016, nearly a year
      before the date he claims to have discovered the information [and
      filed the instant petition]. Because [Appellant has failed to
      demonstrate that he could not have learned the information
      earlier by the exercise of due diligence, his petition fails to meet
      the exception to the PCRA time-bar and must be dismissed
      without a hearing as untimely. [Brown, 111 A.3d at 176, citing
      Bennett, 930 A.2d at 1271].

PCRA Court Opinion, 9/13/19, at 6-7.


                                     - 11 -
J-S42026-20


      We agree with the PCRA court that Appellant failed to employ due

diligence in discovering the factual basis of his claim and, relatedly, failed to

file his petition in accordance with the then-applicable 60-day requirement of

§ 9545(b)(2).    We further observe that Appellant’s effort to invoke the

timeliness exception set forth at § 9545(b)(1)(ii) is inconsistent with

Pennsylvania    law.      Our   Supreme   Court   has   observed   that   judicial

determinations, in-court rulings, and the publication of judicial opinions

ordinarily involve the application of abstract principles to actual events. See

Watts, 23 A.3d at 986-987. Hence, judicial pronouncements and declarations

constitute law, not facts that trigger the timeliness exception found at

§ 9545(b)(1)(ii).   Id.   Here, a federal court determined that 18 U.S.C.A.

§ 924(e), which permits enhanced sentencing for offenders with a history of

serious drug offenses, applied to Appellant based upon the conduct underlying

his prior convictions. The determination by the federal court constitutes “law”

and does not qualify as a fact that triggers application of § 9545(b)(1)(ii).

Upon reviewing the instant PCRA petition, the PCRA court correctly determined

that it lacked jurisdiction to grant relief because the petition was untimely,

and no filing exceptions were applicable.

      As a final matter, we fully concur in the PCRA court’s conclusion that

Appellant was ineligible for collateral relief since he was no longer serving a

sentence imposed under Pennsylvania law.          The PCRA court explained its

conclusion as follows:


                                     - 12 -
J-S42026-20


       [Appellant] lacks standing for relief under the PCRA in [the cases
       docketed at 412981-2002, 6057-2007, 1301609-2006, and
       2746-2008].     The statutory requirements for eligibility for
       post-conviction relief are set forth at 42 Pa.C.S.A. § 9543(a),
       which states:

         To be eligible for relief under [the PCRA], the petitioner must
         plead and prove by a preponderance of the evidence [that
         the petitioner has been convicted of a crime under the laws
         of this Commonwealth and is at the time relief is granted]:
         (i) currently serving a sentence of imprisonment, probation
         or parole for the crime; (ii) awaiting execution of a sentence
         of death for the crime; (iii) serving a sentence which must
         expire before the person may commence serving the
         disputed sentence; or (iv) has completed a sentence of
         imprisonment, probation or parole for the crime and is
         seeking relief based upon DNA evidence obtained under
         section 9543.1(d) (relating to post-conviction DNA testing).

       See 42 Pa.C.S.A. § 9543(a)(1)(i)-(iv). [Appellant] does not
       satisfy [the] eligibility requirement[s]. To be eligible for relief
       under the PCRA, a [petitioner] must plead and prove by a
       preponderance of the evidence that he has been convicted of a
       crime under the laws of this Commonwealth and is [at the time
       relief is granted] currently serving a sentence of imprisonment,
       probation, or parole for the crime. Commonwealth v. Plunkett,
       151 A.3d 1108 (Pa. Super. 2016), citing 42 Pa.C.S.A.
       § 9543(a)(1)(i). To grant relief at a time when a [petitioner] is
       not currently serving a sentence would be to ignore the language
       of the statute. Commonwealth v. Ahlborn, 699 A.2d 718, 720
       (Pa. 1997). [Appellant] is not currently serving a sentence of
       imprisonment, probation, or parole for his convictions [at
       412981-2002, 6057-2007, 1301609-2006, and 2746-2008]. He
       is currently serving a sentence in a federal facility for his violation
       of 18 U.S.C.A. § 922(g)(1). As such, [Appellant] lacks standing
       for relief under the PCRA and the [PCRA court’s] dismissal of
       [Appellant’s] petition was proper.4
____________________________________________


4 Even if Appellant claims to have standing pursuant to 42 Pa.C.S.A.
§ 9543(a)(iii) because he is currently serving a sentence of imprisonment in
a federal facility and his parole term had not expired in 1301609-2006 and
2746-2008 at the time he was charged with the federal crime, he would not



                                          - 13 -
J-S42026-20



PCRA Court Opinion, 9/13/19, at 7-8 (footnote, appearing in original, cleaned

up).

       For each of the foregoing reasons, we conclude that the PCRA court

correctly concluded that Appellant’s petition was untimely and, alternatively,

that he was no longer eligible for collateral relief.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/21/21




____________________________________________


be entitled to relief. Appellant commenced serving his sentences at docket
numbers 1301609-2006 and 2746-2008 in 2008. He is not awaiting release
from the federal facility to commence serving these sentences, as required by
the plain language of the statute. Furthermore, Appellant has not alleged a
set of facts from which it could be inferred that either his parole or
imprisonment for his sentences at 1301609-2006 and 2746-2008 would
resume upon the expiration of his federal sentence. In the absence of such
essential averments, we are compelled to conclude that Appellant has not met
his burden of demonstrating that he remains eligible for relief under the PCRA.

                                          - 14 -